Citation Nr: 1632073	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-12 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cicatricial pemphigoid, to include as due to herbicide exposure or as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel











INTRODUCTION

The Veteran served on active duty from August 1960 to January 1964 and April 1965 to October 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was previously before the Board in March 2016, when it was remanded for further development.  It has now been returned to the Board for further appellate review.  

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well the records in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2016 remand directed that the Veteran be afforded a VA examination to determine the etiology of his cicatricial pemphigoid.  The examiner was requested to provide opinions as to whether it was at least as likely as not that the Veteran's cicatricial pemphigoid was etiologically related to his active duty service, or was proximately due (caused by) or aggravated beyond its normal progression by his service-connected chronic periodontitis.  The examiner was asked to address the Veteran's  in-service exposure to herbicide agents; tear gas, such as 2-chlorobenzalmalonoitrile (CS gas) or phenacyl chloride (CN gas); or environmental hazards, such as fumes from burning buildings, automobiles, and tires.  The examiner was also asked to address the Veteran's contention that his chronic periodontitis was an earlier manifestation of cicatricial pemphigoid or served to mask cicatricial pemphigoid's detection during his period of active service.   A complete rationale for an opinion provided was requested.

A VA examination was conducted in April 2016.  The examiner reviewed the Veteran's VA treatment records and electronic Veterans Benefits Management System (VBMS) claims file.  The examiner opined that the Veteran's cicatricial pemphigoid was less likely than not related to active duty service, and was less likely than not caused or aggravated by his service-connected chronic periodontitis.  In the rationale, the examiner indicated that the Veteran did not have blisters or vesicles during active duty to suggest the presence of MMP, and that the "available scientific evidence" did not support an association between mucous membrane pemphigoid (MMP)/cicatricial pemphigoid and exposure to herbicides or other chemicals such as tear gas or environmental hazards, such as fumes from burning buildings, automobiles, and tires.  The examiner also stated that the "available scientific evidence" did not support an association between chronic periodontitis causing or aggravating MMP.  

It is unclear from the rationale provided as to what the examiner meant by "available scientific evidence."  The examiner did not cite to any evidence in the claims file, supporting factual data, or any medical literature.  An opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Thus, the Board finds that a supplemental medical opinion is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the case to the VA physician who provided the previous April 2016 VA medical opinion for a supplemental opinion.  If the VA physician is no longer available, another qualified physician should be asked to review the claims file (including a copy of this remand) and provide the requested opinion.  The complete claims folder (VBMS and Virtual VA) must be reviewed, and the reviewer must indicate such on the report.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.

a)  Following the review of the claims file, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's cicatricial pemphigoid is etiologically related to his active duty service, including in-service exposure to herbicide agents; tear gas, such as 2-chlorobenzalmalonoitrile (CS gas) or phenacyl chloride (CN gas); or environmental hazards, such as fumes from burning buildings, automobiles, and tires.

When answering this question, please address the Veteran's contention that his chronic periodontitis was an earlier manifestation of cicatricial pemphigoid or served to mask cicatricial pemphigoid's detection during his period of active service.

b)  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's cicatricial pemphigoid (i) is proximately due (caused by) his service-connected chronic periodontitis; or (ii) has been aggravated beyond its normal progression by his service connected chronic periodontitis.

The term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of associated symptoms that resolve with return to the baseline level of disability.  So aggravation contemplates a permanent worsening of the condition above and beyond its natural progression.

Citation to specific evidence of record, supporting factual data, or to any relevant medical literature or treatises should be included, as appropriate.  The examiner should also review and discuss the medical literature submitted by the Veteran, which is contained in the claims file.

The examiner is required to provide a complete rationale for all opinions rendered, whether favorable or unfavorable, based on the examiner's clinical experience, medical expertise, and established medical principles.  The opinions must contain not only a clear conclusion with supporting data, but must also contain a reasoned medical explanation connecting the two.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




